Order affirmed, without costs. Memorandum: Appellant has been denied a new trial on the ground of newly-discovered evidence. His application papers were insufficient and in addition his application was late. (Code Crim. Proc. § 465, subd. 7; Id. § 466.) He thereupon sued out a writ of habeas corpus apparently on the ground that his conviction had been based upon perjured testimony. In view of the plain mandate of the statutes mentioned we find no authority for sustaining this writ. In so holding we have not overlooked the determination made by the United States Supreme Court in Mooney v. Holohan (294 U. S. 103). All concur. (The order dismisses a writ of habeas corpus.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.